            Case 7:20-mj-02252-JCM Document 35 Filed 02/26/21 Page 1 of 6




                                                                  February 26, 2021


                                                                                                                 VIA ECF
Magistrate Judge Judith C. McCarthy
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

                 Re:      In re Extradition of Hyuk Kee Yoo, No. 20 Mag. 2252

Dear Judge McCarthy:

               Attached to this letter is a list of the exhibits that we intend to offer into evidence
at Wednesday’s hearing in this matter. The Court and the government are in possession of all of
these items, and so we do not intend to re-present them unless the Court wishes it otherwise. We
do not intend to call any witnesses at the hearing.

                                                                  Respectfully submitted,

                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman
                                                                  Partner


PS/wr
Attachment




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
              Case 7:20-mj-02252-JCM Document 35 Filed 02/26/21 Page 2 of 6




                                     KEITH YOO EXHIBITS

         1.       Affidavit of Professor Sang Hoon Han dated September 23, 2020. This document

was filed as Appendix A to the Memorandum in Support of Motion to Dismiss South Korea’s

Request to Certify Yoo Hyuk Kee (“Keith Yoo”) as Extraditable (ECF No. 18-1).

         2.       Affidavit of Jong-Min Jeon dated December 16, 2020. This document was filed as

Exhibit 1 to the Reply Memorandum in Support of Motion to Dismiss South Korea’s Request to

Certify Keith Yoo as Extraditable (ECF No. 30-1).

         3.       2012 Moreal Design Inc. Income Statement and 2013 Moreal Design Inc. Income

Statement. These documents were filed as Exhibit 2 to the Reply Memorandum in Support of

Motion to Dismiss South Korea’s Request to Certify Keith Yoo as Extraditable (ECF No. 30-2).

         4.       Naeclear Asset Transfer Agreement dated March 8, 2012. This document was filed

as Exhibit 3 to the Reply Memorandum in Support of Motion to Dismiss South Korea’s Request

to Certify Keith Yoo as Extraditable (ECF No. 30-3).

         5.       Excerpted Transcript of Lee Seong-Hwan dated May 3, 2014. This document was

filed as Exhibit 4 to the Reply Memorandum in Support of Motion to Dismiss South Korea’s

Request to Certify Keith Yoo as Extraditable (ECF No. 30-4).

         6.       Affidavit of Professor Sang Hoon Han dated January 22, 2021. This document was

filed as Exhibit 1 to Keith Yoo’s Response to Government’s Supplemental Submission (ECF No.

34-1).

         7.       Affidavit of Fran S. Yoon dated January 23, 2021. This document was filed as

Exhibit 2 to Keith Yoo’s Response to Government’s Supplemental Submission (ECF No. 34-2).
            Case 7:20-mj-02252-JCM Document 35 Filed 02/26/21 Page 3 of 6




       8.       The documents enclosed in the four (4) binders described below were filed as

exhibits to the Memorandum in Support of Motion to Dismiss South Korea’s Request to Certify

Keith Yoo as Extraditable:

                                   Korean Interviews Binder

 Tab        Date       Description

 A          4/30/14    Excerpted Transcript of Kim Gyu-seok (English) and Full Transcript of
                       Kim Gyu-seok (Korean)

 B          5/6/14     Transcript of Go Chang-hwan (English and Korean)

 C          5/1/14     Excerpted Transcript of Jo Seon-ae (English) and Full Transcript of Jo
                       Seon-ae (Korean)

 D          4/26/14    Transcript of Kim Chun-gyun (English and Korean)

 E          5/8/14     Excerpted Transcript of Park Seung-il (English) and Full Transcript of
                       Park Seung-il (Korean)

 F          5/14/14    Excerpted Transcript of Ha Myung-hwa (English) and Full Transcript of
                       Ha Myung-hwa (Korean)

 G          5/12/14    Excerpted Transcript of Park Hwa-sun (English) and Full Transcript of
                       Park Hwa-sun (Korean)

 H          5/6/14     Excerpted Transcript of Byun Ki-choon (English) and Full Transcript of
                       Byun Ki-choon (Korean)




                                     Semo Documents Binder

 Tab        Date       Description

 1          9/18/20    Affidavit of Kim Gyu-seok (English and Korean)

 2          9/18/20    Affidavit of Jo Seon-ae (English and Korean)

 3          9/18/20    Affidavit of Hwang Ho-eun (English and Korean)

 4          9/28/20    Affidavit of Geun-ha Ryu (English and Korean)



                                                2
     Case 7:20-mj-02252-JCM Document 35 Filed 02/26/21 Page 4 of 6




5               Key Solutions report: “Business Strategies - Semo Management
                Consulting Report.”

6               Key Solutions report: “US-FDA Semo Facility Inspection -- Guidelines
                on FSMA Inspection of Semo Inc. Facilities.”

7               Key Solutions report: “HACCP: HAZARD ANALYSIS AND
                CRITICAL CONTROL POINT.”
8               “Consulting Schedule Management Table for SEMO CO., LTD.”

9    1/10/12    “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

10   1/19/12    “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

11   2/22/12    “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

12   3/8/12     “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

13   3/15/12    “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

14   3/30/12    “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

15   4/2/12     “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

16   4/9/12 –   “Minutes of the SEMO CO., LTD. inspection by the FDA”
     4/10/12

17   4/13/12    “Meeting minutes - Facility Inspection of SEMO CO., LTD. by the FDA
                (US Food and Drug Administration)”

18   10/26/12   “Meeting minutes - Facility Inspection by FDA (US Food and Drug
                Administration) on SEMO CO., LTD.”

19   1/7/13     “January Regular Meeting - SEMO CO., LTD.”

20   2/2013     “February Regular Meeting - SEMO CO., LTD.”

21   3/11/13    “March Regular Meeting - SEMO CO. LTD.”

22   4/9/13     “Consulting Report for SEMO CO., LTD.”


                                        3
       Case 7:20-mj-02252-JCM Document 35 Filed 02/26/21 Page 5 of 6




23     5/15/13       “Consulting Report for SEMO CO., LTD.”

24     6/27/13       “Consulting Report for SEMO CO., LTD.”

25     7/10/13       “July Regular Meeting - SEMO CO., LTD.”

26     8/13/13       “August Regular Meeting - SEMO CO., LTD.”



                                Moreal Documents Binder

Tab    Date          Description

1      9/18/20       Affidavit of Dr. Ha Myung-hwa (English and Korean)

2      9/18/20       Affidavit of Park Hwa-sun (English and Korean)

3      9/23/20       Affidavit of Han Yeun Ju

4                    Key Solutions report: “Business Strategies: Moreal Design Co., Ltd.
                     Consulting Report."

5      2010          Key Solutions report: “2010 ABROAD INTERNSHIP PROGRAM -
                     Moreal Design Co., Ltd. Consulting Report.”

6      2011          Key Solutions report: “2011 ABROAD INTERNSHIP PROGRAM -
                     Moreal Design Co., Ltd. Consulting Report.”

7      2012          Key Solutions report: “2012 ABROAD INTERNSHIP PROGRAM -
                     Moreal Design Co., Ltd. Consulting Report.”

8      2013          Key Solutions report: “2013 ABROAD INTERNSHIP PROGRAM -
                     Moreal Design Co., Ltd. Consulting Report.”



                          Other Companies’ Documents Binder

Tab    Date          Description

Ahae Co. Documents

1                    Ahae Co. corporate registration and trademark registration documents

2      5/1/01        “Special Use Rights Establishment Contract (1)” between Keith Yoo and
                     Ahae Co.


                                             4
       Case 7:20-mj-02252-JCM Document 35 Filed 02/26/21 Page 6 of 6




3       3/8/09      “Special Use Rights Establishment Contract (2)” between Keith Yoo
                   and Ahae Co.

4                  “Special Use Rights Establishment Contract (3)” between Keith Yoo and
                   Ahae Co

5                  Product Photo

Onnara Documents

6                  Onnara corporate name and trademark registration documents

7                  Onnara trademark registration documents

8       12/1/01    “EXCLUSIVE LICENSE SETTING CONTRACT (6)” between Keith
                   Yoo and Onnara

9                  Product and logo photos

Chonhaiji Documents

10      9/22/20    Affidavit of Sung Min Park and attached memorandum

11      1/10/09    “Registered Trademark User Agreement (4)” between Keith Yoo and
                   Yoo Dae gyun, on the one hand, and Chonhaiji, on the other

12                 Chonhaiji corporate registration documents

13                 Logo photos

14      11/5/12    Letter from The Landing School to Keith Yoo

15      1/4/13     Letter from President of The Landing School to Keith Yoo

16      11/20/11   Chonhaiji report on 2010 boat markets

17                 “Yacht Design Program Final Project – The Landing School”

18                 Chonhaiji report: “Ahae Business Plan”

19                 Chonhaiji report: “Domestic Exhibition Hall Report”

20      5/23/14    “Appraisal of Photographs by Ahae,” by Lorraine Anne Davis, effective
                   May 23, 2014, with Addenda A – E

21                 Selected writings from bound volume Ten Exhibitions



                                             5
